Citation Nr: 1549891	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable evaluation for Von Recklinghausen's disease, claimed as multiple lipomas.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claims file currently resides with the Honolulu, Hawaii RO.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is of record.  During the hearing, the Veteran orally waived RO review of newly submitted evidence.

The Board notes that the Veteran initially did not perfect an appeal as to the evaluation for his skin disorder, classified by the RO as Von Recklinghausen's disease.  However, the Board may waive the requirement for a timely filed substantive appeal.  Rowell v. Principi, 4 Vet. App. 9 (1993).  In this case, the Veteran's Board hearing proceeded as if the evaluation for his skin disorder were on appeal, and the undersigned VLJ accepted testimony and received other evidence related to the Veteran's skin disorder.  Thus, the Board finds that the requirement for a timely substantive appeal of the evaluation for Von Recklinghausen's disease has been waived, and the Board will proceed with adjudication of the issue.

In April 2014, the Board remanded the appeal in order to obtain a VA examination.  Such an examination was performed in August 2014.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran previously perfected an appeal as to the issue of entitlement to service connection for a back disorder.  In a December 2014 rating decision, the RO granted service connection for that disability.  Thus, that issue is no longer before the Board.

FINDING OF FACT

Von Recklinghausen's disease is not productive of scarring or disfigurement of the head, face, or neck; is shown to be stable, not painful or tender, covering an area of less than 144 square inches; and involves less than 5 percent of the entire body and less than 5 percent of exposed areas affected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for Von Recklinghausen's disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7819 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim for a compensable rating for Von Recklinghausen's disease arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and post-service outpatient records have been obtained, and the Veteran has been afforded VA medical examinations in connection with his claim, most recently in August 2014.  The report from the August 2014 examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran with respect to his skin-related symptoms, and provided opinions as to the area affected and the functional impact of this disease based on these results and the Veteran's history.  Thus, the Board finds that the August 2014 examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, the Veteran's lay statements regarding his skin disorder have been associated with the record and have been reviewed.

During the April 2014 Travel Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to a compensable rating for his skin disorder, classified as Von Recklinghausen's disease.  For the following reasons, the Board finds that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's skin disorder has not significantly changed, and a uniform evaluation is warranted.

The VA rating schedule contains no Diagnostic Code specifically applicable to rating lipomas.  As such, the Veteran's skin disorder must be rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In this case, the Veteran's skin disorder is rated under Diagnostic Code 7819-7800.  38 C.F.R. § 4.118.  Pursuant to 38 C.F.R. § 4.27, hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 7819 provides ratings for benign skin neoplasms, which are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.

Diagnostic Code 7800 provides ratings for scars or other disfigurement of the head, face, or neck.  A 10 percent rating is warranted where there is one characteristic of disfigurement.  Note (1) specifies that the 8 characteristics of disfigurement are as follows: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square cm); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square cm).  Under Diagnostic Code 7800, higher ratings of 30 percent, 50 percent, and 80 percent disabling are warranted for more severe scars or disfigurement.

Diagnostic Code 7801 provides that scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square cm.), and a 20 percent rating for area or areas exceeding 12 square inches (77 square cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1).

Diagnostic Code 7802 provides a 10 percent rating for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 square cm) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Diagnostic Code 7804 provides a 10 percent rating for scars that are superficial, unstable, or painful on examination.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

In addition, under Diagnostic Code 7806, a 10 percent rating is assigned for dermatitis or eczema involving at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Higher ratings of 30 and 60 percent are warranted for dermatitis or eczema of greater severity.  38 C.F.R. § 4.118.

A review of the Veteran's service treatment records shows that he underwent removal of a lipoma in his left forearm in the 1990s.  A biopsy was negative for cancer.  During a May 2009 pre-separation examination, the Veteran reported being diagnosed with multiple lipomas over 19 years.  He stated that the lipomas were circular in shape and were getting bigger, and that one of the lipomas on his forearms was causing pressure on circulation.  However, he denied receiving any skin-related treatment, and reported that he did not experience any functional impairment.  A physical examination revealed numerous cystic nodules, too many to count and measuring approximately 2 cm by 2 cm, on the Veteran's chest, arms, and legs.  There was no tenderness, and no adherence to the underlying structure.  The examiner noted no functional impairment.  These symptoms were identified by the examiner as more likely than not associated with "Von Recklenion" disease.  (The Board notes that this appears to be the incorrect spelling of "Von Recklinghausen's disease.")

Post-discharge outpatient records reveal that the Veteran has complained of progressive lipomas on his arms, legs, back, and abdomen.  During his July 2011 RO hearing, he expressed concerns that the lipomas might become cancerous with time.

On VA examination in September 2011, the Veteran again complained of multiple lipomas on his arms, legs, back, and abdomen, which he claimed were getting larger.  No scarring was noted, and the Veteran denied receiving any treatment.  The examiner identified the symptoms as multiple lipomas which were essentially benign neoplasms with no residuals or complications and no functional impact.

During his September 2012 Board hearing, the Veteran again reported that his lipomas were getting larger.  He stated that they were located on his back, arms, legs, and stomach.  He testified that, collectively, his lipomas covered more than 5 percent of his body.  He again expressed concern that the lipomas would become cancerous and disfiguring.

Following his hearing, the Veteran submitted an October 2012 letter from a VA family nurse practitioner, which stated the following: "[The Veteran] was evaluated today and it was determined that he has at least 5 percent but less than 20 percent of his body surface area manifesting lipomas."  No additional findings were noted in the letter.

In April 2014, the Board remanded the matter, ordering a VA examination for the purpose of providing sufficient information to rate the Veteran's skin disorder based on scarring.  On VA examination in August 2014, the examiner, after reviewing the medical history, noted that the Veteran developed painless subcutaneous lesions in adult life, which were identified clinically as lipomas although the only biopsy (from 1995) showed a granular cell tumor.  On physical examination, there was a subcutaneous tumor of the right forearm, non-tender, 2 cm by 1 cm in size.  There were also some "very small subcutaneous lesions of the abdominal wall," which were less than 1 cm in diameter.  The Veteran had not been treated with any skin medications in the past 12 months.

The examiner clarified that the Veteran did not have Von Recklinghausen's disease, but rather he had subcutaneous, palpable lesions that were not visibly apparent.  The examiner explained that the Veteran's skin symptoms consisted of small painless subcutaneous lesions which only caused scar formation after removal.  The most significant lipoma was on the right forearm; there were several smaller ones on the abdominal wall, with no associated scarring.  The examiner further noted that the Veteran's skin symptoms were "benign," "non-disfiguring," and "commonplace" and that they "appear[ed] to have been exaggerated to an extreme degree."  The examiner concluded that the "estimated involved area" was less than 5 square cm.

Based on a thorough review of the record, the Board finds that the Veteran's symptoms do not satisfy the criteria for a compensable evaluation.

As noted, the Veteran's skin disorder is classified as Von Recklinghausen's disease, claimed as multiple lipomas, and is rated as noncompensable under Diagnostic Code 7819-7800.  38 C.F.R. § 4.118.  A 10 percent rating under that Diagnostic Code requires scarring or disfigurement of the head, face, or neck with one characteristic of disfigurement.  Upon review, the record clearly shows that the Veteran has never alleged, and the medical findings do not suggest, that his skin symptoms, to include his history of benign lipomas, affect his head, face, or neck.  The August 2014 examiner clarified that the Veteran's symptoms constitute multiple lipomas of the arms and back affecting no more than 5 square cm.  In addition, lipomas have been noted on the Veteran's legs and abdomen.  There is no showing of head, neck, or back scarring or disfigurement that would justify a higher rating under Diagnostic Code 7800.  In any event, the VA examinations of record demonstrate that the lipomas are essentially asymptomatic.  The Veteran has vaguely alluded to some "pressure" (for example, during the May 2009 examination), and has indicated that he is worried the lipomas will develop into cancerous lesions; however, there is no evidence that they are cancerous, and the objective medical evidence is negative for pain or, indeed, any type of functional impairment.

A compensable rating is likewise not warranted for the Veteran's skin disorder under the alternative ratings criteria.  There is no evidence of deep and nonlinear scarring of at least 6 square inches, nor is there any evidence of superficial and nonlinear scarring of an area of 144 square inches or greater.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Rather, as noted, the August 2014 VA examiner explained that the Veteran's lipomas are not actually scars unless they are excised, and to date the only documented excision was for a left forearm lipoma, in the 1990s.  In this regard, the Board is aware that the Veteran is separately rated at 10 percent for this left forearm scar.  The most recent VA scar examination indicated that this scar is superficial, stable, and nonlinear, and approximately 5.5 by 2.5 centimeters.  The Board notes that the Veteran has not submitted a claim for increase as to this scar; however, the record reflects no basis for a higher, 20 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801, 7802.  (Parenthetically, the Board notes that although the Veteran's left forearm scar is currently rated under Diagnostic Code 7805-7800, the scar does not involve his head, face, or neck.  Thus, a higher rating under that Diagnostic Code is not warranted.)

The Board acknowledges the Veteran's sworn testimony that his lipomas affect more than 5 percent of his body, as well as the October 2012 VA nurse's letter reflecting same.  The Board is aware that, under Diagnostic Code 7806, a 10 percent rating is warranted when dermatitis or eczema involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  38 C.F.R. § 4.118.  However, the Board finds that, even if the Veteran's symptoms could be appropriately analogized to eczema and dermatitis-diseases with which he has never been diagnosed-his lay statements and the letter provided by the nurse practitioner are outweighed by the August 2014 VA examiner's findings.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To that end, the VA examiner conducted a thorough in-person evaluation, reviewed the Veteran's medical history, and discussed in-depth his skin-related symptoms.  The examiner concluded that the Veteran's lipomas were benign, non-disfiguring, and painless; stated that he was exaggerating his symptoms; and noted that the estimated area involved was less than 5 square centimeters.  In contrast, the VA family nurse practitioner's statement was conclusory and provided no specific basis-e.g., specific areas of the body where the lipomas were found-upon which the writer reached her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  Thus, the Board finds that the VA examiner's conclusions on this point are more probative than the nurse practitioner's letter and the Veteran's lay statements.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board agrees with the VA examiner that the area of involvement of the Veteran's skin disorder is minimal and therefore the criteria for a 10 percent rating laid out in Diagnostic Code 7806 are not met.

For the foregoing reasons, the Board finds that a compensable evaluation for the Veteran's skin disorder must be denied.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected skin disorder.  There is no evidence of frequent hospitalizations or marked interference with employment due to skin symptoms.  In fact, the evidence demonstrates that his skin disorder, to include benign lipomas, causes minimal functional impairment.  The Veteran's noncompensable evaluation under Diagnostic Code 7819-7800 accurately contemplates his symptomatology.  Moreover, the Veteran is also in receipt of a separate 10 percent disability rating for left forearm scar, stemming from an in-service lipoma excision.  These complaints do not rise to the level of severity required for referral for an extraschedular rating.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to a compensable rating for Von Recklinghausen's disease, claimed as multiple lipomas, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


